IN THE UNI'I`ED STATES OF DISTRICT C()URT
FOR THE DIS'I`RICT OF C()LUMBIA

WALEED SAEED BN SAEED ZAID
(ISN 550),

Petitioiier,
CiviI Action No. {)S-CV-1646 (JDB)
v. `

BARACK H. QBAMA, er ai.,

Respondents.

‘*-J'\»/\\.»/"-¢..d'\»_d\~»_/\.o*'-J\-J\¢»/\¢/\¢.¢/

S'I`IPULATI()N AND ORDER
Upon consideration of the Stipuiated Motion for Voluntary Dismiss'al Without Prej udice
and for Continued Access Pursuant to the Protective Order, it is hereby STIPULATED and

()RDERED that:

l. Petitioner Waleed Saeed Bn Saeed Zaid’s (ISN 550) Pctition for a Writ ot" I~labeas
Corpus is hereby I)ISMISSED without prejudice to his right to re-tile such a petition at any
time.

2. This dismissal without prejudice does not waive, and shall not be construed as a
waiver oi", any ground for relief that Petitioner may currently have, and Respondents will not
contend otherwise it`a petition is re-i'iled.

3. The Protective Order and Procedures for Counsel Access to Detainees at the
United States Naval Base in Guantanamo Bay, issued by judge Hogan on Septe:nber l l, 2008, in
fn re Guam'arwamo Bay Detainee L:`Iigatz`on, No. 08-MC~442 ("I`FI<I) (D.D.C.) (Dkt. No. 235), and

entered in this case (D|<t. No. 57) on the same date (thc "Protective Order") shall remain in effect

and continue to govern Petitioner Zaid’s access to counsel while he remains confined at
Guantaiianio Bay and has the right to seek further relief by habeas corpus, whether or not he
actually continues to have a petition pending before the Court.

4. This Stipulation and Order is without prejudice to the parties’ rights to seek to set
aside, modify or otherwise obtain relief from any provision herein or of the Protective Order on
any ground that could be or could have been raised at any time, except that Respondents may not
raise any objection or argument based on waiver as described in paragraph 2 above.

5. The Coui't shall retain jurisdiction to enforce the terms of this Stipulation and
Order.

SO ORI)ERED.

irc rla/a

Joli_;i D. Bates, United States District judge

Mayg@, 2013